Citation Nr: 1827968	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-28 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for ischemic heart disease (IHD), as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the Board at a July 2017 Travel Board hearing, a transcript of which is of record.

In August 2014, the Veteran submitted a substantive appeal (via VA Form 9) in which he checked that he wished to only appeal the issues regarding service connection for IHD, hearing loss, and tinnitus. Hence, the September 2012 rating decision is final with regard to the claim for service connection for cysts on the kidney/bladder.    

The issue of entitlement to service connection for IHD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the evidence supports finding that the Veteran's tinnitus and bilateral hearing loss are related to active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for tinnitus have been met. 38 U.S.C. § 1101, 1110, 1154 (2012); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2017).

2. The criteria for service connection for bilateral hearing loss disability have been met. 38 U.S.C. § 1101, 1110, 1154; 38 C.F.R. § 3.303, 3.304, 3.307, 3.309.
REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. VCAA

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to address his claims. Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C. §§ 5103, 5103A (2012) or 38 C.F.R. § 3.159 (2017). Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

II. Entitlement to service connection for tinnitus

The Veteran contends that he has tinnitus related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. 
§ 1110, 1131; 38 C.F.R. § 3.303(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. 
§ 5107; Gilbert, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The question for the Board is whether the Veteran has tinnitus that is etiologically related to, or aggravated by, an in-service disease or injury. 

The Board finds that competent, credible, and probative evidence establishes that the Veteran's tinnitus is etiologically related to the Veteran's active service.

The Veteran avers that he suffers from tinnitus due to his exposure to acoustic trauma in service. The claims folder reflects that during active service the Veteran served as a military policeman. Additionally, the Veteran has consistently stated that he first experienced ringing in his ears during active service. Based on the Veteran's military occupational specialty (MOS) and his consistent statements of exposure to military weapons fire, the Board finds that the Veteran experienced acoustic trauma during his active military service.

The Board notes that the Veteran is considered competent to report the observable manifestations of his claimed disability. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"). In the present case, a June 2011 private medical letter from the Veteran's hearing aid specialist reflects the Veteran with tinnitus. Despite an August 2012 VA examination that found a negative nexus between the Veteran's tinnitus and active military service, the June 2011 private medical letter links the Veteran's current tinnitus to his military noise exposure. Additionally, the Veteran has made consistent statements regarding the onset of his tinnitus.

In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence, and his credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for tinnitus and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for tinnitus is granted. 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55 (1990).

III. Entitlement to service connection for hearing loss	

The Veteran contends that he has bilateral hearing loss related to his military service.

The Board has conceded exposure to acoustic trauma. The Board also finds that competent, credible, and probative evidence establishes that the Veteran's bilateral hearing loss is etiologically related to his active service.

An essential element of a claim for service connection is evidence of a current disability. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

On the authorized VA audiological evaluation in August 2012, pure tone thresholds, in decibels, were as follows:



HERTZ

500
1000
2000
3000
4000
LEFT
20
35
55
55
65
RIGHT
15
20
45
55
65

The testing revealed a left ear puretone threshold average of 52 and a right ear puretone threshold average of 46. Speech recognition was 88 percent in the right and left ears, as measured by the Maryland CNC test.

Based on the foregoing, the Veteran has a bilateral hearing loss disability for VA purposes. 38 C.F.R. § 3.385.

The Board notes that the Veteran is considered competent to report the observable manifestations of his claimed disability. See Charles, 16 Vet. App. 370, 374 (2002). The August 2012 VA examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of military service. However, a June 2011 private medical note from the Veteran's hearing aid specialist links the Veteran's hearing difficulties to his military noise exposure. Additionally, the Veteran has made consistent statements in regard to the onset of his hearing loss.

Based on the evidence of record, the Board finds that the evidence is at least in equipoise regarding service connection for bilateral hearing loss and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C. § 5107; Gilbert, 1 Vet. App. 49 (1990). Accordingly, service connection for bilateral hearing loss is granted. 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 55 (1990).


ORDER

1. Entitlement to service connection for tinnitus is granted.

2. Entitlement to service connection for bilateral hearing loss is granted.


REMAND

Entitlement to service connection for IHD

The Veteran seeks service connection for IHD, which he claims is a result of exposure to Agent Orange during service in Korea. The Veteran stated that during his active duty service he was tasked with escorting officials to camps in and near the Korean Demilitarized Zone (DMZ). 

For certain disabilities, service connection may be presumed when the Secretary of the VA determines that they are the result of in-service exposure to herbicides, such as Agent Orange. 38 U.S.C. § 1116; 38 C.F.R. § 3.309(e). Those disabilities include, but are not limited to, IHD, provided that they are manifested to a degree of at least 10 percent during the regulatory period following the last exposure. 38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6). 

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 CFR 3.307(a)(6)(iv). The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 

According to the Veteran's military personnel records and service treatment records, he was stationed in Korea from March 1969 to April 1970 as a military policeman, which is during the statutory presumptive period for exposure to herbicide agents. 

The Board acknowledges the Veteran's contention that his IHD is related to herbicide exposure in service. The Veteran's service records show that he served in Korea during the presumptive time period. In addition, the Board finds that the duties of his MOS as a military policeman, at least as likely as not, required him to escort officials to the DMZ in Korea. 


Treatment reports from the Tampa VA Health Care System indicate treatment and diagnoses for hypertrophic cardiomyopathy, mitral valve insufficiency, and murmur. 

It is unclear that the Veteran has been diagnosed with IHD. Here, the Board finds that a VA examination and opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his claimed disability; complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file

2. After associating all newly acquired records with the claims file, schedule the Veteran for a VA medical examination for the claim for service connection for IHD. An opinion shall be obtained from an appropriately qualified examiner. The claims file, to include this remand, should be made available for the examiner to review and the examination report should reflect that such review was accomplished.

The examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.

A complete rationale should be provided for all opinions.

5. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West 2014).





____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


